Citation Nr: 0619783	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  03-36 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether severance of the award of service connection for the 
cause of the veteran's death was proper, to include 
consideration of a claim of entitlement to service connection 
for the cause of the veteran's death based upon a theory 
other than tobacco use.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT INFORMAL HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from July 1944 to July 1946 
and from August 1947 to February 1952.  The veteran died in 
March 2001, and the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO) 
which terminated the appellant's entitlement to dependency 
and indemnity compensation (DIC), effective from December 1, 
2003.

In May 2006, the appellant, through her accredited 
representative, filed a motion for advancement on the docket.  
Under the provisions of 38 U.S.C.A § 7107 (West 2002) and 38 
C.F.R. § 20.900(c) (2005), appeals must be considered in 
docket number order, but may be advanced if good or 
sufficient cause is shown.  In June 2006, a Deputy Vice 
Chairman of the Board determined that good or sufficient 
cause has been shown, and granted the appellant's motion to 
advance her appeal on the Board's docket.

FINDINGS OF FACT

1.  The veteran died in March 2001.  According to the death 
certificate, the immediate cause of his death was lung 
cancer.  There were no secondary or contributing causes of 
his death listed.


2.  At the time of his death, the veteran had several 
service-connected disabilities, including atherosclerosis 
with bilateral peripheral vascular disease; right leg 
peripheral vascular disease, status post right above knee 
amputation; left leg peripheral vascular disease; seborrheic 
dermatitis; sinusitis; and nicotine dependence.

3.  The appellant's claim for service connection for the 
cause of the veteran's death based upon tobacco use was 
received in March 2001.

4.  The appellant was granted service connection for the 
cause of the veteran's death in a June 2002 rating decision, 
and the award of service connection was severed in a 
September 2003 decision.

5.  The June 2002 rating decision contained clear and 
unmistakable error, inasmuch as service connection claims for 
the cause of a veteran's death due to tobacco-related 
disability filed after June 8, 1998, are precluded by the 
applicable law.

6.  No competent medical evidence has been submitted or 
identified to demonstrate that the veteran's death, certified 
as due solely to lung cancer, was related to his military 
service or to any service-connected disorder other than 
nicotine dependence.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for the 
cause of the veteran's death due to tobacco use in service, 
filed after June 8, 1998, is barred by law.  38 U.S.C.A. § 
1103 (West 2002); 38 C.F.R. § 3.300 (2005).

2.  The June 2002 rating decision initially granting service 
connection for the cause of the veteran's death was clearly 
and unmistakably erroneous, and the severance of the award of 
service connection for the cause of the veteran's death was 
proper.  38 U.S.C.A. §§ 1310, 5112 (West 2002); 38 C.F.R. §§ 
3.105, 3.312 (2005)

3.  The cause of the veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor may incurrence of lung cancer in 
service be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1310 (West 2002); 38 C.F.R. §§ 3.303(a)(c), 3.307, 3.309, 
3.310, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) eliminated 
the requirement that a veteran must file a well-grounded 
claim in order to obtain VA assistance in developing 
evidence, and enhanced VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

In Pelegrini, the U.S. Court of Appeals for Veterans Claims 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable RO decision on a claim for VA benefits.  As will 
be discussed below, the appellant has been provided a 
substantial amount of notice pertaining to the duty to 
assist.

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

In an October 2001 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  In 
addition, the veteran was advised, by virtue of a detailed 
December 2003 statement of the case (SOC) of the pertinent 
law, and what the evidence must show in order to substantiate 
her claim.  We therefore believe that appropriate notice has 
been given in this case.  As the Federal Circuit Court has 
recently stated, it is not required "that VCAA notification 
must always be contained in a single communication from the 
VA."  Mayfield, supra, 444 F.3d at 1333.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that neither she nor her 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision, inasmuch as service 
connection is not warranted for the cause of the veteran's 
death.  




It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.102 (2005).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The veteran died in March 2001.  According to the death 
certificate, the immediate cause of his death was lung 
cancer.  There were no secondary or contributory causes of 
his death listed.  No autopsy was performed.

At the time of his death, the veteran had several service-
connected disabilities, to include:  atherosclerosis with 
bilateral peripheral vascular disease; right leg peripheral 
vascular disease, status post right above knee amputation; 
left leg peripheral vascular disease; seborrheic dermatitis; 
sinusitis; and nicotine dependence.

The service medical records do not mention the veteran's 
tobacco use, and do not document any abnormalities of the 
lungs in service or upon his separation evaluations.  The 
records show that the veteran was treated multiple times for 
sinusitis.

Historical medical records reflect that the veteran was a 
heavy smoker who had multiple medical problems.  

Medical records dated in June 1963 document a diagnosis of 
pulmonary emphysema, mild.  A March 1976 medical statement of 
Dr. W. indicates that the veteran (age 49 at that time) had a 
history of smoking several packs of cigarettes a day for many 
years.  A December 1976 record documents a diagnosis of 
chronic obstructive pulmonary disease (COPD) due to tobacco 
use, described as a condition which will probably worsen 
secondary to the veteran's refusal to quit smoking.

Medical records from 1995 reveal that the veteran was treated 
for severe long-standing progressive peripheral vascular 
disease.  The records noted that the veteran had been 
reminded multiple times about the interaction of cigarettes 
and vascular disease.  The medical history indicated that the 
veteran had left kidney removal for cancer, prostate surgery 
for cancer, peripheral vascular surgery, remote appendectomy, 
and significant chronic lung disease.

In February 1998, the veteran provided a statement indicating 
that he did not smoke cigarettes prior to entering the 
military in 1944, when he was 18 years old.  He reported that 
he smoked continuously through 61/2 years of service and 
finally quit smoking in 1997, after 53 years of continuous 
tobacco use.  His wife also provided a statement indicating 
that the veteran used to smoke as many as three packs of 
cigarettes a day.

The record contains a March 1998 VA medical opinion 
indicating that the veteran had two risk factors for 
atherosclerotic vascular disease, namely smoking and 
hypertension, and that it was as likely as not that smoking 
was responsible for the development of atherosclerotic 
vascular disease.  




In a March 1998 rating action, the RO granted entitlement to 
service connection for nicotine dependence and for 
arteriosclerosis productive of bilateral peripheral vascular 
disease, secondary to service-connected nicotine dependence.

The veteran was hospitalized in September 1998, at which time 
the medical history revealed that his conditions included: 
renal carcinoma, status post left nephrectomy; history of 
skin cancer; history of prostate cancer, status post 
radiation therapy; spinal stenosis; and COPD.  It was noted 
that the veteran smoked 21/2 packs of cigarettes a day.

The record contains a February 2000 private medical record 
which indicates that a January 2000 bronchoscopy revealed 
small cell carcinoma of the lung, with a left hilar mass, and 
80 percent occlusion of the left upper lobe.  Chemotherapy 
and radiation therapy were recommended.

Private medical records show that the veteran was treated in 
September 2000 for uncontrolled back pain, small cell lung 
cancer, deep venous thrombosis, and prostate cancer.  A 
smoking history of three packs a day for 54 years was noted.  
Clinical impressions included small cell lung cancer, with 
poor pain control.  

Records show that the veteran was hospitalized at a private 
facility from October 2000 until the date of his death in 
March 2001, for terminal care of his cancer and pain control.  
Significant diagnoses included cancer of the prostate, lung, 
kidneys, and bone.

The appellant filed a claim for DIC benefits in March 2001, 
claiming that the cause of the veteran's death was related to 
service.  


An advisory medical opinion was provided in April 2002.  A 
physician indicated that the veteran had a history of 
prostate and renal cancer in the past, which were treated and 
in remission.  In 2000 he had been diagnosed with small cell 
lung cancer, and his death was attributed to lung cancer as 
primary, not as a metastatic process.  It was noted that 
tobacco had probably exacerbated the condition.

Service connection for the cause of the veteran's death was 
initially denied in an April 2002 rating decision, on the 
basis that there was no relationship shown between lung 
cancer and service or any service-connected disorder.  

In a June 2002 rating decision, the RO granted service 
connection for the cause of the veteran's death, reasoning 
that the veteran had been service connected for nicotine 
dependence in March 1998 and noting that medical evidence 
indicated that smoking had contributed to the cause of his 
death due to lung cancer.

In June 2003, the RO proposed to sever service connection for 
the cause of the veteran's death, on the basis that a 
national review of cause-of-death cases had been done in 2003 
as a result of a change in the law which prohibits service 
connection for claims filed after June 9, 1998, for diseases 
or disorders due to nicotine dependence, as codified under 
38 C.F.R. § 3.300.

The appellant and her representative appeared for an informal 
conference at the RO in September 2003.  They raised the 
possibility that there were other contributing causes 
involved in the cause of the veteran's death, and suggested 
that an advisory medical opinion could be obtained.

In September 2003, entitlement to DIC was terminated by the 
RO, effective from December 2003.


III.  Legal Analysis

A.  Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  
Service connection for certain conditions may be established 
based on a legal "presumption" by showing that certain 
conditions, including some cancers, manifested to a degree of 
10 percent or more within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

B.  Service connection for cause of death

Dependency and indemnity compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).

In order to establish service connection for the cause of a 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  The issue involved will be 
determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  38 C.F.R. § 3.312(a) (2005).

In order to constitute the principal cause of death, the 
service-connected disability must be one of the immediate or 
underlying causes of death, or be etiologically related to 
the cause of death.  In order to be a contributory cause of 
death, it must be shown that the service-connected disability 
contributed substantially or materially to cause death; that 
it combined to cause death; or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that the service-connected disorder casually shared 
in producing death, but rather it must be shown that there 
was a causal connection between the service-connected 
disability and the veteran's death.  38 C.F.R. § 3.312 
(2005).

In order to establish service connection for the cause of 
death, there must be (1) evidence of death; (2) evidence of 
in-service incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and death.  Cf. Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The appellant primarily contends that the cause of the 
veteran's death was the veteran's tobacco use, and that 
service-connected death benefits are therefore warranted.

For claims related to tobacco use, and filed prior to June 9, 
1998, service connection may be granted for a disease that 
results from tobacco use in the line of duty during active 
military service.  See VAOPGCPREC 2-97.  However, in this 
case, the appellant's claim for service connection for the 
cause of the veteran's death based upon his tobacco use 
during his military service does not fall under that opinion, 
as her claim for service connection for the cause of the 
veteran's death was filed in March 2001.

The Board notes that current law prohibits an award of 
service connection for death or disability on the basis that 
it resulted from an injury or disease attributable to the use 
of tobacco products by a veteran during the veteran's 
service.  See 38 U.S.C.A. § 1103 (West 2002).  This section 
applies to all claims filed after June 9, 1998.  38 C.F.R. § 
3.300(a) (2005).  As the appellant in the present case filed 
her claim in March 2001, this provision affects the 
disposition of this appeal.

In this case, the veteran died in March 2001 and the sole 
certified cause of his death was lung cancer, which was 
initially diagnosed in January 2000.  As noted above, 38 
U.S.C.A. § 1103(a) prohibits the payment of disability or 
death compensation benefits if the disability or death was 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  Further, 38 C.F.R. § 3.300(a) 
implements section 1103 and states that, "[f]or claims 
received by VA after June 9, 1998, a disability or death will 
not be considered service connected on the basis that it 
resulted from injury or disease attributable to the veteran's 
use of tobacco products during service."  The regulation 
further defines tobacco products to include cigarettes.  38 
C.F.R. § 3.300.

The Board is bound by the laws enacted by Congress, and in 
the present case there is no legal basis to award entitlement 
to service connection for the cause of the veteran's death 
due to tobacco use.  Because the appellant filed her claim of 
entitlement to service connection for the cause of the 
veteran's death after June 9, 1998, it must be denied 
pursuant to 38 C.F.R. § 3.300.  The U.S. Court of Appeals for 
Veterans Claims has held that 38 U.S.C.A. § 1103(a) precludes 
service connection for purposes of a DIC claim filed after 
June 9, 1998, that is based upon a veteran's service-
connected disability or death which is capable of being 
attributable to the veteran's in-service use of tobacco 
products.  Kane v. Principi, 17 Vet. App. 97, 102 (2003).  
Moreover, a claim for DIC constitutes a new claim, regardless 
of the status of adjudications concerning service-connected 
disability claims brought by the veteran before his death.  
See Stoll v. Nicholson, 401 F.3d 1375 (Fed. Cir. 2005).

As a matter of law, any claims received by VA after June 9, 
1998 are subject to this restriction.  In this case, the 
appellant filed her claim in March 2001.  Service connection 
on the basis of tobacco use that began in service is 
therefore precluded by law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  Thus, service connection for the cause 
of the veteran's death is not warranted.


C.  Severance of service connection

Service connection will be severed only where evidence 
establishes that a previous grant of service connection was 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  When severance of service connection 
is considered warranted, a rating proposing severance will be 
prepared setting forth all material facts and reasons.  The 
claimant will be notified at his or her latest address of 
record of the contemplated action and furnished detailed 
reasons therefore and will be given 60 days for the 
presentation of additional evidence to show that service 
connection should be maintained.  See 38 C.F.R. § 3.105 (d) 
(2005).  

In this case, all of the proper administrative actions were 
undertaken by the RO.

D.  Clear and Unmistakable Error

An unappealed decision of the RO or the Board becomes final 
and binding and is not subject to revision on the same 
factual basis in the absence of CUE.  Previous determinations 
which are final and binding will be accepted as correct in 
the absence of CUE.  Where evidence establishes such error, 
the prior decision will be reversed or amended.  38 U.S.C.A. 
§§ 5109A, 7111 (West 2002); 38 C.F.R. §§ 3.105, 20.1400 
(2005).

The Court has defined CUE as "an administrative failure to 
apply the correct statutory and regulatory provisions to the 
correct and relevant facts.  It is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell v. Principi, 3 
Vet. App. 310, 313-14 (1992).  "To prove the existence of 
clear and unmistakable error as set forth in § 3.105(a), the 
claimant must show that an outcome-determinative error 
occurred, that is, an error that would manifestly change the 
outcome of a prior decision."  Yates v. West, 213 F.3d 1372, 
1374 (Fed. Cir. 2000); see also Bustos v. West, 179 F.3d 1378 
(Fed. Cir. 1999).

When considering a claim of CUE, the determination must be 
made based on the record and the law in existence at the time 
of the prior, final decision.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. 
App. 310, 313-14 (1992)); Pierce v. Principi, 240 F.3d 1348 
(Fed. Cir. 2001).  The Board observes that the substance of 
law and regulations pertaining to CUE have not changed since 
the 2002 rating decision which initially granted service 
connection for the cause of the veteran's death.

As noted in the law and regulations section above, in order 
for service connection to be severed, the Government must 
show that the rating decision granting service connection 
contained CUE.  In the instant case, the September 2003 
rating decision (which severed service connection for the 
cause of the veteran's death) stated that the grant of 
service connection was clearly and unmistakably erroneous in 
that it was based upon a misreading of the provisions of 
38 C.F.R. § 3.300.  

The Board acknowledges that September 2003 rating decision 
was correct and that the prior June 2002 rating decision 
granting service connection for the veteran's cause of death 
was in fact clearly and unmistakable erroneous.  The evidence 
in this case reflects that the veteran died in March 2001 and 
the appellant filed her DIC/cause-of-death claim that same 
month, clearly after the June 1998 cut-off date.  Moreover, 
the certified cause of the veteran'ss death, lung cancer, was 
not even initially diagnosed until January 2000, and later it 
was implicated as a contributory cause of his lung cancer.  
It is immaterial that service connection for nicotine 
dependence had previously been established in a March 1998 
rating action, because the applicable law, 38 U.S.C.A. § 
1103(a), prohibits the payment of disability or


death compensation benefits for claims received by VA after 
June 9, 1998, if the disability or death was attributable to 
the use of tobacco products by the veteran during the 
veteran's service

As noted above, in order to sever benefits, VA must show that 
the June 2002 rating decision's ultimate conclusion to grant 
service connection for the cause of death was clearly and 
unmistakably erroneous.  Clear and unmistakable errors "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original 
decision was fatally flawed at the time it was made."  See 
Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  In this 
case, VA has shown that the June 2002 rating decision which 
granted service connection for the cause of the veteran's 
death based on tobacco use as a contributory factor, based on 
a claim filed in March 2001, was clearly and unmistakably 
erroneous, as a matter of fact and law.  Accordingly, service 
connection for the cause of the veteran's death was properly 
severed.

Herein, the Board has also considered the cause-of-death 
claim on its merits, irrespective of the veteran's use of 
tobacco products.  In this case, lung problems did not 
manifest during service, nor did cancer appear within the 
first post-service year.  In fact lung cancer was not 
initially diagnosed until January 2000, more than 45 years 
after the veteran's discharge from service.

In evaluating the appellant's premise for service connection 
for cause of death, the Board notes that there is no 
indication that the veteran's lung cancer was related to 
service or any of his service-connected disorders.  The only 
medical opinion of record implicates his service connected 
nicotine dependence as a factor contributing the cause of 
death from lung cancer.  As discussed above, that theory of 
entitlement does not warrant the grant of service connection 
in this case, pursuant to 38 U.S.C.A. § 1103 and 38 C.F.R. 
§ 3.300.  




We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service or to one of his service connected disorders.  
However, no disorder other than lung cancer was listed as a 
cause of the veteran's death.  Moreover, a medical opinion of 
record indicates that the lung cancer was a primary lesion, 
and not the result of a metastatic process.  With all due 
respect for her sincerity, the appellant has not been shown 
to have the professional expertise necessary to provide 
meaningful evidence regarding any causal relationship between 
the veteran's death and his military service or any service-
connected disorder.  See, e.g., Routen v. Brown, 10 Vet. App. 
183, 186 (1997); ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Therefore, although we are deeply sympathetic with the 
appellant's loss of her husband, we find a lack of competent 
medical evidence to warrant a favorable decision.  The Board 
is not permitted to engage in speculation as to medical 
causation issues, but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  Here, the appellant has failed to submit any 
competent medical evidence to provide a nexus between any in-
service injury or disease and the conditions that caused or 
contributed to the cause of the veteran's death.  The 
preponderance of the evidence is against the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.




ORDER

The June 2002 rating decision which granted service 
connection for the cause of the veteran's death based upon 
tobacco use was the product of clear and unmistakable error, 
and severance of that award was required by law; therefore 
the appeal of the severance is denied.

Service connection for the cause of the veteran's death is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


